DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-5 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As Per Claim 1, the claim recites which the plurality of steel plates is constituted from first to n-th steel plates (n is an integer equal to or greater than 2), but then recites the first steel plate and a (n-1)-th steel plate. It is unclear as to what applicant is referring to with an “n – 1” plate, as recited in the claims, n can be an integer of 2, and for it to be n – 1 (i.e. 2 – 1 = 1) then the claim would be simultaneously be referring to the first steel plate. Therefore, the claim and all dependents thereof are indefinite. For the purposes of examination, the examiner is interpreting an “n – 1” plate to be at least a second plate. 





Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2 & 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ogura (US 2014/0048518)
As Per Claim 1, Ogura discloses a laser welding method for lap welding of a plurality of steel plates layered on each other by irradiation with a laser beam [abstract], in which the plurality of steel plates is constituted from first [Fig. 3a, #101] to n-th steel plates [Fig. 3a, #102] (n is an integer equal to or greater than 2) in this order from a surface to be irradiated with the laser beam, the method comprising:
 a step of forming a molten pool [Fig. 3A, #Y] that penetrates between the first steel plate [Fig. 3A, #101] and a (n-1)-th steel plate [Fig. 1, #102] in a layer direction and that reaches the n-th steel plate [Fig. 3B, #102] by irradiating the first steel plate [Fig. 3B, #101] with a first laser beam [Par. 39; “…the laser welding apparatus 10 applies a laser beam to the upper sheet 101 and the lower sheet 102 superposed together, from above the upper sheet 101...”]; and 
a step of melting an outer peripheral edge of the molten pool by irradiating an outer periphery of the molten pool on the first steel plate with a second laser beam having a spot diameter larger than a spot diameter of the first laser beam. [Par. 52; “…the laser welding apparatus 10 scans the laser beam along an outer edge portion of the melt pool Y formed in a mortar shape in step S320. At this time, as in as showing clearly in Fig. 6, #S330, the radius is increased by scanning the laser (second laser) on the outer edges of the melt pool, in which by irradiating at the outer edges as opposed to the initial creation of the melt pool where the laser is irradiated simply in the middle, the spot diameter is larger than that of the first laser beam]
As Per Claim 2, Ogura wherein scanning and irradiation are circularly performed with the first laser beam such that the molten pool is formed [Par. 39; “…In step S 110, the laser welding apparatus 10 applies a laser beam to the upper sheet 101 and the lower sheet 102 superposed together, from above the upper sheet 101…the trace of irradiation with laser forms a rectangular shape, the shape of the trace of irradiation may also be a different shape such as a circular shape, an elliptic shape, etc….”]
As Per Claim 4, Ogura discloses a welded structure made by lap welding of a plurality of steel plates layered on each other by irradiation with a laser beam [Fig. 5B], in which the plurality of steel plates is constituted from first [Fig. 5A, #102] to n-th steel plates (n is an integer equal to or greater than 2) [Fig. 5A, #102] in this order from a surface to be irradiated with the laser beam [abstract], comprising: 
 a welding part [Fig. 5B] made from a molten pool after congelation [Fig. 5b, #Y], the welding part penetrating between the first steel plate [Fig. 5b, #101] and a (n-1)-th steel plate [Fig. 5b, #102] in a layer direction [Fig. 5B, #Y] and reaching the n-th steel plate [Fig. 5b, #102], wherein 
an inclination angle [Fig. 3B, #A below] of the welding part at a position corresponding to a gap [Fig. 3B, #C below] between the first steel plate [Fig. 3B, #101] and a second steel plate [Fig. 3B, #102] relative to a plane orthogonally intersecting with the layer direction [Fig. 3B, #Y] is smaller than an inclination angle [Fig. 3B, #B below] of the welding part at a position within the second steel plate [Fig. 3B, #102] relative to the plane orthogonally intersecting with the layer direction [Fig. 3B, #Y; the claim limitation broadly discusses “a plane orthogonally intersecting the layer direction” that is broad as there can be an “nth” number of planes drawn so that the first inclination angle (A) is smaller than the second inclination angle (B) along said plane.]




    PNG
    media_image1.png
    269
    456
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim(s) 3 & 5 are rejected under 35 U.S.C. 103 as being unpatentable over Ogura (US 2014/0048518) in view of Asami (US 2015/0145241)
As Per Claim(s) 3 & 5, Odura does not disclose a thickness of the first steel plate is smaller than respective thicknesses of the second to n-th steel plates.
Asami, much like Odura, pertains to a joining method including a first member and second member overlap in a thickness direction. [abstract] 
Asami discloses a thickness [Fig. 2B, #t2] of the first steel plate [Fig. 2B, #2a] is smaller than respective thicknesses [Fig. 2b, #t3] of the second to n-th steel plates. [Fig. 2B, #3a; Par. 49 “…The material of the first pipe member 2 may be formed of, for example, stainless steel, aluminum, titanium, or the like. In the embodiment, for example, a stainless steel pipe having the thickness t2=0.4 (mm)…” & Par. 51; “…A material of the second pipe member 3 may be, for example, stainless steel, aluminum, titanium, or the like. In the embodiment, a stainless steel pipe of the thickness t3=0.3 (mm)…”]
Asami discloses the benefits of the smaller thickness in that given that even if the gap between the two members with respect to the smaller thickness (t2) is 30% less of said thickness, a good laser weld is achieved. [Par. 54]
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the steel plates as taught by Odura in view of the thickness of the steel members as taught by Asami to further include a thickness of the first steel plate is smaller than respective thicknesses of the second to n-th steel plates to achieve a good laser weld. [Par. 54]



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMAD ABDEL-RAHMAN whose telephone number is (571)272-0417.  The examiner can normally be reached on M-F (7:30AM - 5:30 AM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IBRAHIME ABRAHAM can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AHMAD ABDEL-RAHMAN/  Examiner, Art Unit 3761                              

/CHRISTOPHER M KOEHLER/Primary Examiner, Art Unit 3726